Title: To Benjamin Franklin from Robert Willcocks et al.: Certificate, 3 November 1780
From: Willcocks, Robert
To: Franklin, Benjamin


Done in Forton Prison, Novemr. 3th. 1780
We the Subscribers American Officers Now Laying in Forton Prison, do Certify that Mr. Joseph Lunier, Was taken A passanger on Board, of the Makeral prise to the Brigg Noterdame, Belonging and Bound to the State of South Carolina and that he has Been Confined upwards of three Years in this place.
Robert WillcocksJosiah ArnoldElias PorterSamuel Hayward
